Case: 18-10215     Document: 00514671809   Page: 1   Date Filed: 10/08/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                 No. 18-10215             United States Court of Appeals

                              Conference Calendar
                                                                   Fifth Circuit

                                                                 FILED
                                                           October 8, 2018

UNITED STATES OF AMERICA,                                   Lyle W. Cayce
                                                                 Clerk
                                           Plaintiff-Appellee

v.


DANIEL MOSS,

                                           Defendant-Appellant


                Appeals from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:17-CR-17-19


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM:
      The attorney appointed to represent Daniel Moss has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Moss
has not filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.